GiRBERT, Circuit Judge
(dissenting). It is contended that the offense was not within the jurisdiction of the court below for the reason that the particular parcel of land whereon the crime was committed had been patented in fee simple to the plaintiff in error, and that by the issuance of such patent he had been made subject to state laws under the provisions of the act of 1887 (24 Stat. 390) providing that, upon the patenting of lands to the allottees under that act, every al-lottee should “have the benefit of and be subject to the laws, both civil and criminal, of the state or territory in which he resided,” and the amendment of May 8, 1906 (34 Stat. 182), providing that at the expiration of the trust period, and when the lands have been given to the Indians by patent in fee, “then each and every allottee shall have the benefit of and be subject to the laws, both civil and criminal, of the state or territory in which they may reside.”
But the fact that the plaintiff in error had been made subject to state laws does not seem to be the controlling consideration. The real inquiry is: Was the crime committed within the limits of an Indian reservation? If it was, the court below had jurisdiction under the provisions of section 328 of the Criminal Code. The crime was committed within the limits of an Indian reservation, unless the law be that the issuance of a patent in fee to a parcel of land within an Indian reservation of its own force takes the patented land out of the limits of the reservation. Said the court in United States v. Celestine, 215 U. S. 278, 290, 30 Sup. Ct. 93, 97 (54 L. Ed. 195):
“Notwithstanding the gift of citizenship, both the defendant and the murdered woman remained Indians by race, and the crime was committed by one Indian upon the person of another and within.the limits of a reservation.”
The further language of the court in that case, in which it was said:
“There is not in this case in terms a subjection of the individual Indian to the laws, both civil and criminal, of the state; no grant to him of the benefit of those laws; no denial of the present jurisdiction of the United States”
—is taken by the majority of this court to be an expression of opinion that, if in that case Celestine had received the final patent in fee to . *52the land whereon the crime was committed, the United States District Court would have been without jurisdiction. But obviously the learned justice who wrote the opinion, and arguendo made the remarks which are relied upon, did not mean to say that if Celestine had been subjected to the civil and criminal laws of the state, and had been granted the benefit of those laws, the court would have been without jurisdiction. The reverse of that has been held in United States v. Pelican, 232 U. S. 442, 34 Sup. Ct. 396, 58 L. Ed. 676, and Apapas v. United States, 233 U. S. 587, 34 Sup. Ct. 704, 58 L. Ed. 1104, where it was ruled that the federal courts had jurisdiction irrespective of citizenship or race where the crime was committed against a full-blood Indian ward of the government, and was committed upon Indian lands.
I submit that the statute which authorized the conveyance of lands to individual Indians in fee simple is limited by the provisions of section 328 of the Criminal Code, and that, although the patentee of an allotment of such lands is rendered subject to state laws, the jurisdiction of the courts of the United States over offenses committed by such patentee on said allotment is retained so long as the land remains within the limits of an Indian reservation. The limits of the reservation must be taken to be the exterior boundary lines thereof. Within those lines there still remain unpatented allotments. Plow ■ many the record does not show. It is not to be supposed that Congress intended that jurisdiction within those lines should be divided between federal and state courts.
It would seem that the statute is also to some extent limited by the treaty with the Indians, made in 1887, and ratified by Congress in 1891 (26 Stat. 1028). In article 5 it was stipulated:
“In consideration of the foregoing cession and agreements, it is agreed that the Cceur d’Alene reservation shall be held forever as Indian land, and as homes for the Coeur d’Alene Indians now residing on said reservation, and the Spokane or other Indians who may be removed to said reservation under this agreement, and their posterity, and no part of said reservation shall ever be sold, occupied, opened to white settlement or otherwise disposed of, without the consent of the Indians residing on said reservation.”
The Act of 1906 provided for the allotment of lands to Indians in severalty, and that after the allotments were made the remainder should be thrown open to settlement by white people. There has been no treaty abrogating the provisions of the treaty of 1887, except the treaty of 1899, by which a certain town site and a small body of land adjacent thereto were disposed of and opened to white settlement. In Dick v. United States, 208 U. S. 340, 28 Sup. Ct. 399, 52 L. Ed. 520, the court especially recognized the binding force of a treaty with the Indians, and held that the Prohibition Act (section 2139, Rev. Stat., as amended in 1892 [Comp. St. § 4136a]), must be interpreted in connection with the special agreement which the United States had made with the Indians in regard to the extinguishment of the title and the retention of control over lands ceded by the United States. And although it may be said that a treaty stands on no higher plane than does an act of Congress, and an act of Congress may repeal a prior *53treaty, it is a settled rule of statutory construction that such a repeal by implication is not to be favored, and will not be held to exist if there' he any other reasonable construction. Ex parte Webb, 225 U. S. 663, 32 Sup. Ct. 769, 56 L. Ed. 1248.